Landon, J.
The court of appeals, reviewing this case as it appeared upon a former trial, held that it was a question for the jury whether the transaction was a bailment or a sale. 119 N. Y. 334, 23 N. E. Rep. 736. The case now presents the same facts which the court of appeals commented upon, some as indicating a bailment, others as indicating a sale. There are a few additional facts, but some tend to support the one conclusion, and others the other. We discover no error in the rulings of the trial court to the prejudice of the defendant. Judgment affirmed, with costs. All concur.